 

Exhibit 10.1

 

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN RESTRICTED STOCK AWARD
AGREEMENT

175,000 SHARES

This Restricted Stock Award Agreement (this "Agreement") is made effective as of
September 26, 2018 (the "Grant Date'') by and between Worthington Industries,
Inc. (the "Company") and B. Andrew Rose (the "Participant").

Section 1.

Award of Restricted Stock.

The Company hereby grants the Participant an award of 175,000 restricted common
shares of the Company (the "Restricted Stock"). The Restricted Stock is subject
to the terms and conditions described in the Worthington Industries, Inc.
Amended and Restated 1997 Long-Term Incentive Plan (the "Plan'') and this
Agreement.

Section 2.

Vesting.

(a)    General. Subject to Section 3, the Restricted Stock will vest if both the
Time Based Vesting Condition and the Performance Condition are met within the
Award Period (as defined below).

(b)    Time Based Vesting Condition. The Restricted Stock will meet the Time
Based Vesting Condition on the fifth annual anniversary of the Grant Date
(September 26, 2023); provided that the Participant has continuously remained an
employee of the Company or a subsidiary of the Company through such date.

(c)    Performance Based Vesting Condition. The Performance Condition will be
met if during any 90-consecutive-calander-day period falling within the Award
Period (as defined below), the reported closing price of the Company's Shares
equals or exceeds $65.00 per Share. Meeting of the Performance Condition is
subject to certification by the Committee that the foregoing performance
criteria have been established and the Performance Condition applicable to the
Restricted Stock have been met on the date as of which such certification is
made.

The Restricted Stock will be forfeited if the conditions for vesting set forth
in Section 2 or Section 3 are not met by the end of the Award Period.

The "Award Period" is the period beginning on the Grant Date and ending on the
fifth anniversary of the Grant Date.

Section 3.

Accelerated Vesting.

(a)    Death or Disability. Any unvested Restricted Stock generally is forfeited
if the Participant terminates employment due to death or disability as
determined by the Committee, but (i) the Committee, in its sole discretion, may
cause all or a portion of the Restricted Stock to vest as of the date of
termination due to death or disability, as determined by the Committee; and

(ii)    the Committee shall cause all of the Restricted Stock to vest as of the
date of termination due to death or disability, as determined by the Committee,
if the Performance Condition has been met, but not the Time Based Vesting
Condition.

(b)    Change in Control. If there is a Change in Control and within two years
thereafter the Participant's employment is terminated by the Company without
"cause" or by the Participant "due to an adverse change in the terms of the
Participant's employment" (as those terms are defined in rules adopted by the
Committee), any unvested Restricted Stock (to the extent not then forfeited)
will become fully vested on the date employment is terminated. The provisions of
this Section 3(b) will apply in lieu of the provisions of Section 10 of the
Plan. For purposes of clarity, no unvested Restricted Stock will vest if the
Participant's termination occurs after the end of the Award Period.

 

 

 

--------------------------------------------------------------------------------

 

(c)    Termination Without Cause. If the Company terminates the Participant's
employment without "Cause" after the Performance Condition has been met, but
before the Time Based Vesting Condition has been met, the Restricted Stock will
fully vest as of the date of such termination of employment. "Cause" shall mean
the Participant's (i) willful and continued failure to substantially perform
assigned duties; (ii) gross misconduct; (iii) material breach of any term of any
material agreement with the Company or any subsidiary, including this Agreement;
(iv) conviction of (or plea of no contest or nolo contendere to) (A) a felony or
(B) a crime other than a felony, which involves a breach of trust or fiduciary
duty owned to the Company or any subsidiary; or (v) material violation of the
Company's code of conduct or any other policy of the Company or any subsidiary
that applies to the Participant.

Section 4.

Restrictions on Transferability.

Until the Restricted Stock becomes vested as described in Section 2 or Section
3, the Restricted Stock may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated.

Section 5.

Rights Before Vesting.

Before the Restricted Stock vests, (a) the Restricted Stock will be held in
escrow by the Company; (b) the Participant may exercise full voting rights
associated with the Restricted Stock; and (c) the Participant will be entitled
to all dividends and other distributions paid with respect to the Restricted
Stock, but such dividends and other distributions will be held in escrow by the
Company and will be subject to the same restrictions, terms and conditions as
the Restricted Stock to which they relate.

Section 6.

Settlement.

If the applicable terms and conditions of this Agreement are satisfied, the
Restricted Stock will be released from any transfer restrictions or delivered to
the Participant with reasonable promptness after all applicable restrictions
have lapsed. Any fractional shares of Restricted Stock will be settled in cash
based upon the Fair Market Value of a Common Share on the settlement date.

The issuance of Shares will be subject to the satisfaction of the Company's
counsel that such issuance will be in compliance with applicable Federal and
state securities laws. Any Shares delivered under the Plan will be subject to
such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares are then
listed and any applicable Federal or state securities law, and the Committee may
cause a legend or legends to be put on any certificates evidencing such Shares
to make appropriate reference to such restrictions.

Section 7.

Withholding.

The Company is authorized to withhold in respect of the Restricted Stock, the
amount of withholding taxes due in respect of vesting of such Restricted Stock
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes. The Committee may
establish procedures for election by the Participant to satisfy such withholding
taxes by delivery of, or directing the Company to retain, Shares that would
otherwise be deliverable upon vesting of the Restricted Stock.

Section 8.

Non-Competition.

In the event that the Participant terminates employment with the Company for any
reason whatsoever, and within 18 months after the date thereof becomes
associated with, employed by, renders services to, or owns any interest in
(other than any nonsubstantial interest, as determined by the Committee), any
business that is in competition with the Company or any subsidiary of the
Company or with any business in which the Company or any subsidiary of the
Company has a substantial interest as determined by the Committee, the
Committee, in its sole discretion, may require the Participant to return to the
Company the economic value of the Restricted Stock which is realized or obtained
(measured as of the date on which the Restricted Stock vested) by the
Participant at any time during the period

2

--------------------------------------------------------------------------------

 

beginning on that date which is six months prior to the date of the
Participant's termination of employment with the Company.

Section 9.

Other Terms and Conditions.

(a)    Beneficiaries. The Participant may designate a beneficiary to receive any
Restricted Stock that is unsettled in the event of the Participant's death. If
no beneficiary is designated, the Participant's beneficiary will be the
Participant's surviving spouse and, if there is no surviving spouse, the
Participant's estate.

(b)    No Guarantee of Employment. The granting of Restricted Stock will not
confer upon the Participant any right to continued employment with the Company,
nor will it interfere in any way with the right of the Company to terminate the
employment of the Participant at any time, with or without cause.

(c)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws (other than laws governing conflicts of laws) of the
State of Ohio.

(d)    Rights and Remedies Cumulative. All rights and remedies of the Company
and of the Participant enumerated in this Agreement will be cumulative and,
except as expressly provided otherwise in this Agreement, none will exclude any
other rights or remedies allowed at law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.

(e)    Captions. The captions contained in this Agreement are included only for
convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are in no way to be
construed as a part of this Agreement.

(f)    Severability. If any provision of this Agreement or the application of
any provision hereof to any person or any circumstance will be determined to be
invalid or unenforceable, then such determination will not affect any other
provision of this Agreement or the application of said provision to any other
person or circumstance, all of which other provisions will remain in full force
and in effect.

(g)    Entire Agreement. This Agreement, together with the Notice of Grant and
the Plan, which are incorporated herein by reference, constitutes the entire
agreement between the Company and the Participant in respect of the subject
matter of this Agreement, and this Agreement supersedes all prior and
contemporaneous agreements between the parties hereto in connection with the
subject matter of this Agreement. No officer, director, employee or other
servant or agent of the Company, and no servant or agent of the Participant, is
authorized to make any representation, warranty or other promise not contained
in this Agreement. No change, termination or attempted waiver of any of the
provisions of this Agreement will be binding upon any party hereto unless
contained in a writing signed by the party to be charged.

(h)    Restricted Stock Subject to the Plan. The Restricted Stock is subject to
the terms and conditions described in this Agreement and the Plan, which is
incorporated by reference into and made a part of this Agreement. In the event
of a conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan will govern except as specifically provided in this Agreement.
The Committee has the sole responsibility for interpreting the Plan and this
Agreement, and the Committee's determination of the meaning of any provision in
the Plan or this Agreement will be binding on the Participant. Capitalized terms
that are not defined in this Agreement have the same meaning as in the Plan.

(i)    Section 83(b) Election. The Participant may file an election pursuant to
Section 83(b) of the Code to be taxed currently on the Fair Market Value of the
Restricted Stock (less any purchase price paid for the Restricted Stock). The
election will be made on a form provided by the Company and must be filed with
the Internal Revenue Service no later than 30 days after the Grant Date. The
Participant must seek the advice of the Participant's own tax advisors as to the
advisability of making such an election, the potential consequences of making
such an election, the requirements for making such an election, and the other
tax consequences of the Restricted Stock under federal, state, and any other
laws, rules and regulations that may be applicable. The Company and its agents
have not and are not providing any tax advice to the Participant.

3

--------------------------------------------------------------------------------

 

Section 10.

Application of Section 280G of the Code.

If the Company determines that any payment or benefit, including any accelerated
vesting, due to the Participant under this Agreement in connection with a Change
in Control, when combined with any other payment or benefit due to the
Participant from the Company or any other entity in connection with such Change
in Control, would be considered a "parachute payment" within the meaning of
Section 280G of the Code, the payments and benefits due to the Participant under
this Agreement may be reduced by the Company to $1.00 less than the amount that
would otherwise be considered a "parachute payment" within the meaning of
Section 2800 of the Code, in accordance with rules and procedures which may be
established by the Committee.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Amendment Date set forth above.

 

PARTICIPANT

 

WORTHINGTON INDUSTRIES, INC

 

 

 

 

/s/B Andrew Rose

 

By:

/s/Dale T. Brinkman

Signature

 

 

 

/s/B Andrew Rose

 

Its:

Vice President

Printed Name

 

 

 

 

 

 

 

Dated: September 26, 2018

 

Dated: September 26, 2018

 

4